DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Specification Objections
The disclosure is objected to because of the following informalities:
¶ 0001: Add the corresponding patent number.
Appropriate correction is required.


Claim Objections
Claims 2-7 and 13-18 are objected to because of the following informalities:
Claims 2-7 and 13-18: Change all instances of “the die” to “the at least one die”.
Claims 7 and 18: Remove the word “comprises”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-12 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 18-20 of U.S. Patent No. US 11,366,714 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the broadened claims of the instant application are anticipated by the corresponding claims of the parent patent as shown in the following table:
17/843,345
11,366,714
(Claim) 1
(Claim) 18
2

3

4

5

6

7

8

9

10
19
11
20
12
18
13

14

15

16

17

18

19

20




Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 2-9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1 and 12 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…generate time series data indicative of an accumulation of bad blocks within the plurality of dies and write the time series data to random access memory on the controller; send the time series data to a supervisory node external to the solid-state drive; and retire a subset of the plurality of dies in response to a command from the supervisory node.”
Claim 12: “…generating time series data indicative of an accumulation of bad blocks within a plurality of dies on a plurality of memory devices in the solid-state drive; sending the time series data to a supervisory node external to the solid-state drive in a response to a request from the supervisory node; and retiring a subset of the plurality of dies in response to a command from the supervisory node.”

From a search of the prior art, two references were found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Losh et al. (U.S. Patent No. US 9,170,897 B2), hereinafter “Losh”
Hashimoto (U.S. Patent No. US 9,594,611 B2), hereinafter “Hashimoto”

	Losh: Fig. 1 and Losh: col. 8, lines 1-8 teach determining a reliability metric of portions of solid-state storage media such as a set of erase blocks.  Further, Losh: col. 8, lines 30-40 teach that the reliability metric is calculated to determine to retire a particular storage division or portions thereof.
	Hashimoto: col. 25, lines 66 and 67 and Hashimoto: col. 26, lines 1-33 teach similar types of reliability metrics when compared to Losh.  Further, Hashimoto: Fig. 55 and Hashimoto: col. 51, lines 31-40 teach that the reliability metrics are recorded as statistical information in the form of time series data.
	
	Although conceptually similar to the claimed invention of the instant application, Losh and Hashimoto, taken individually or in combination, do not teach sending the time series data to a supervisory node external to the solid-state drive, and subsequently retiring a subset of the plurality of dies in response to a command from the supervisory node.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Reche et al. (U.S. Patent No. US 8,312,349 B2); teaching methods, devices, and systems for error detection/correction based memory management.  One embodiment includes performing a read operation with respect to a particular group of memory cells of a memory device and, if the read operation results in an uncorrectable error, determining whether to retire the particular group of memory cells in response to a status of an indicator corresponding to the particular group of memory cells, wherein the status of the indicator indicates whether the particular group of memory cells has a previous uncorrectable error associated therewith.
Losh
Hashimoto
Aklik et al. (U.S. Patent No. US 11,340,979 B2); teaching read error mitigation in solid-state memory devices.  A solid-state drive (SSD) includes a read error mitigation module that monitors one or more memory regions.  In response to detecting uncorrectable read errors, memory regions of the memory device may be identified and preemptively retired.  Example approaches include identifying a memory region as being suspect such that upon repeated read failures within the memory region, the memory region is retired.  Moreover, memory regions may be compared to peer memory regions to determine when to retire a memory region.  The read error mitigation module may trigger a test procedure on a memory region to detect the susceptibility of a memory region to read error failures.  By detecting read error failures and retirement of a memory regions, data loss and/or data recovery processes may be limited to improve drive performance and reliability.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114